Citation Nr: 1014266	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans 
Appeals issued on September 21, 2009 is warranted.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, the Veteran's sister, uncle, former spouse, and R.S.




ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the Veteran, R.S., the Veteran's sister, 
uncle, and ex-spouse testified at a personal hearing before 
the undersigned Veteran's law judge.  A transcript of that 
hearing is of record.  

In a decision issued in October 2005, the Board adjudicated 
the matter currently on appeal.  The Veteran appealed that 
decision to the Court of Appeals for Veterans Claims (Court).  
In a December 2006 Order, the Court vacated the Board 
decision and remanded the matter to the Board so that VA 
could provide the Veteran with VCAA compliant notice.  

In October 2005, the Board remanded the issue to the RO via 
the Appeals Management Center (AMC) for compliance with the 
Court Order.  The Board again remanded the issue to the RO in 
December 2008 to obtain records of the Veteran's claim for 
Social Security Administration (SSA) disability benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  It is possible that the Veteran's representative did not 
have an opportunity to provide additional argument on the 
Veteran's behalf following the return of the Veteran's claims 
file to the Board in September 2009 and prior to the issuance 
in September 2009 of a Board decision adjudicating the issue 
of entitlement to service connection for multiple sclerosis.  

2.  Multiple sclerosis did not have onset during the 
Veteran's active service and did not manifest within seven 
years of separation from active service.  


CONCLUSION OF LAW

1.  The criteria for vacating the Board decision issued on 
September 21, 2009 have been met. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).

In November 2008, the Veteran's representative provided 
argument in an Informal Brief on the issue of service 
connection for multiple sclerosis.  In December 2008, the 
Board remanded the issue to the RO in an effort to obtain 
Social Security Administration disability records.  The SSA 
disability records were obtained and added to the claims 
file.  

In a decision issued September 21, 2009 the Board determined 
that service connection was not warranted for multiple 
sclerosis.  

In November 2009, the Veteran's representative requested that 
the Board vacate the September 2001 decision because the 
representative did not have an opportunity to present 
argument prior to the September 2009 Board decision.  
However, of note is that Veterans Appeals Control and Locator 
System (VACOLS) indicates that the claims file was pending 
review as of August 31, 2009, was transferred to the service 
organization September 3, 2009, then transferred to a Board 
employee on September 8, 2009, then transferred to the 
undersigned that same date, transferred to the service 
organization on September 8, 2009, transferred to counsel at 
the Board that same date, and finally transferred to the 
undersigned September 10, 2009.  The decision was issued 
September 21, 2009.  

In the November 2009 Motion to Vacate, the representative 
opined that there appears to be a conflict in the VACOLS 
record and that the representative's staff has no 
recollection of receiving the file.  

Under 38 C.F.R. § 20.600 the Veteran has a right to 
representation at all stages of appeal.  The record indicates 
that the case was transferred to the service organization 
prior to the decision being issued.  However, the Board 
accepts the statement of the Veteran's representative that he 
did not have the opportunity to review the record.  As it 
appears possible that the file may not have been available to 
the representative to offer argument, the Board will vacate 
the decision issued September 21, 2009 to ensure that the 
Veteran is not denied due process.  

As requested by the Veteran's representative, additional 
written argument has been submitted and will be considered in 
this new decision.



Service connection

At the request of the Board, in order to address the problem 
cited above, written argument was submitted by the Veteran's 
representative on  February 24, 2010.  The Veteran's 
representative presented argument on the issue of whether 
service connection is warranted for multiple sclerosis.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303(a) (2009).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Multiple sclerosis will be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within seven years of separation from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.307, 3.309 (2009).  

Service treatment records contain no mention of multiple 
sclerosis or of symptoms later then attributed to multiple 
sclerosis.  A March 1973 separation report of medical 
examination shows that the Veteran had a normal neurological 
clinical evaluation.  The Veteran has not alleged that he had 
symptoms of multiple sclerosis during service.  

This case turns on whether the evidence shows that the 
Veteran's multiple sclerosis manifested within 7 years of 
separation from active service, which, in this case, would be 
between May 1973 and May 1980.  

Of record are extensive testimony, letters from persons who 
state that they have known the Veteran for many years, and 
statements of the Veteran.  In support of his claim, the 
Veteran has submitted a medical opinion from "C.B.", M.D., 
treatise evidence, and copies of medical opinions and Board 
decisions that pertain to individuals other than the Veteran.  
Records of post service medical treatment of the Veteran, 
dating from 1984 forward, are associated with the claims 
file, as are records of his claim for SSA disability 
benefits.  

Due to the large amount of evidence that must be considered 
and discussed in this case, the Board will review and discuss 
the evidence in a manner that will facilitate understanding 
by the Veteran and review by the Court:  First, the Board 
will discuss the evidence of treatment of the Veteran for 
multiple sclerosis.  Next, the Board will turn to the 
Veteran's statements, the testimony presented by the Veteran 
and others during the Board hearing, and the statements 
submitted by those who have offered relevant recollections of 
the Veteran's medical treatment and symptom history.  
Finally, the Board will discuss the medical opinion evidence 
provided by Dr. C.B. as well as the other evidence submitted 
in support of the Veteran's claim.  

In adjudicating this appeal, the Board has "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.  Cir. 1997).  In referring to the Board's review of 
medical expert evidence, the Court has stated that "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In considering the testimony and statements offered by the 
Veteran's witnesses, the Court's analysis in Layno v. Brown, 
6 Vet. App. 465 (1994) must be taken into account.  That case 
involved statements from non-expert witnesses attesting that 
the claimant was treated for asthma during service.  Id. at 
470 - 71.  The Court determined that there was no evidence 
that those witnesses accompanied that claimant for treatment 
and actually observed the treatment, and found that their 
statements were incompetent as to whether that claimant had 
received treatment for asthma.  Id.  The Court explained that 
competent testimony from a non-expert witness is "limited to 
that which the witness actually observed, and is within the 
realm of his personal knowledge."  Id. at 469-70.  

A January 27, 1984 treatment note, signed by a neurologist, 
"B.S.", M.D., is the earliest dated evidence of record that 
mentions symptoms later attributed to the Veteran's multiple 
sclerosis.  Dr. B.S. stated that the Veteran was referred to 
his office from the North Ridge Emergency Room after 
presenting six days earlier with complaints of numbness of 
his left upper extremity with onset a day earlier.

The Board finds that such a statement as "with onset a day 
earlier" provides some evidence against this claim, clearly 
indicating a timeframe beyond seven years after service.   

Following physical examination of the Veteran, Dr. B.S. 
provided an impression that the Veteran had numbness of the 
left upper extremity, in the C5-6 distribution, of six days 
duration.  He stated that the symptoms did not seem to be 
central in origin and in terms of peripheral origin the 
retention of biceps reflex was unusual.  He referred the 
Veteran for cervical spine x-rays at North Ridge Hospital.  

In a February 17, 1984 treatment note Dr. B.S. documented the 
Veteran's report that the numbness had spread to both lower 
extremities, his buttocks, and scrotum.  Dr. B.S. also 
recorded the following: "in 1981 following an automobile 
accident, he noted numbness of his left lower extremity from 
the groin down.  He had at that time been seen by a 
neurologist and also an ophthalmologist apparently, but there 
was no obvious diagnosis."  Dr. B.S. remarked that there was 
a possibility of a demyelinating disorder, "especially from 
his past history."  

In a note from March 1984, Dr. B.S. indicated that laboratory 
results, including those of fluid extracted from a spinal 
puncture, raised the possibility that the Veteran had a 
demyelinating disorder.  

In February 28, 1984 notes, a physician's assistant, 
"M.R.", P.A., writing for Dr. B.S., stated that the Veteran 
was "referred initially to our office in January 1984 from 
the emergency room."  M.R. reported that in the past month 
the Veteran had noted some decrease in the numbness of his 
left upper extremity, which was the reason for his visit to 
the emergency room in January 1984, but that "he has now had 
onset of a similar sensation in both lower extremities.  He 
relates that his legs both feel heavy and numb and he notes 
that when he walks he is also aware of this sensation."  As 
a past medical history there is again the report of the 
automobile accident in 1981 and that the Veteran was seen by 
a neurologist and ophthalmologist.  

This history concludes with the following: "The neurologic 
examination has been normal up to this time."  

These treatment notes tend to show that the first evidence of 
neurologic symptoms was in 1981, following an automobile 
accident, with the next evidence in January 1984.  If the 
Veteran had any earlier history of neurologic symptoms, as he 
has since alleged, it is highly likely that he would have 
reported such in the course of pursuing important treatment 
in 1984.  The Board finds that a person in the Veteran's 
position in 1984 would provide as historically detailed and 
accurate account as possible so as to receive the most 
effective treatment possible.  Cf. United States v. Narciso, 
446 F.Supp. 252, 289 (D.C. Mich.1977) (explaining that the 
rationale for the "medical diagnosis or treatment" 
exception to the hearsay rule is "that statements made to 
physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care").  

Simply stated, that Board finds that it is not believable 
that the Veteran would have failed to mention earlier 
neurological symptoms or treatment for neurological 
complaints in an interview with a neurologist, such as Dr. 
B.S., at this time.  

Evidence that Dr. B.S. first saw the Veteran in 1984, rather 
than earlier, is the April 4, 1989 progress report in which 
Dr. B.S. states that he initially saw the Veteran in 1984.  
In that April 1989 progress report, Dr. B.S. reported that a 
spinal tap in 1984 provided evidence of a demyelinating 
disease but "[a]t that time MRI scans were not available.  
Nothing further was done.  Those symptoms resolved and the 
patient has done well until recently."  He reported that the 
Veteran now had a 10 day history of right upper and lower 
extremity symptoms and denied left sided symptoms.  He also 
reported that his gait had become unsteady due to the changes 
in his right lower extremity.  Dr. B.S. stated that the 
Veteran had been referred for an MRI scan of his brain which 
confirmed the presence of multiple sclerosis.  

Of record are a considerable number of notes of treatment of 
the Veteran by "C.S.", M.D.  In a March 1989 note, Dr. C.S. 
provided a succinct early history of the Veteran's 
neurological complaints as follows:  "7 years ago ago (sic) 
29 yr old - numbness - tingling - migratory  1982 NM R Scan 
done then.  Told OK.  1984 2 yrs later had spinal tap & told 
he had M.S. possibly."  

The Board finds that this is more evidence that the Veteran's 
neurological symptoms began well after May 1980, providing 
more factual evidence against this claim.  

In a September 1991 letter, Dr. C.S. reported that he first 
saw the Veteran in March 1986 following a February 1984 
diagnosis of multiple sclerosis by the Veteran's neurologist, 
Dr. B.S.  Dr. C.S. stated that this diagnosis was not 
confirmed until a March 1989 magnetic resonance imaging scan 
(MRI).  Dr. C.S. also stated that "[p]revious testing was 
inconclusive (1982 MRI normal brain, 1984 spinal tap)."  

Dr. C.S.'s March 1989 notes and September 1991 letter tend to 
agree with the 1981 onset of symptoms in that Dr. C.S. 
referred to a 1982 normal MRI.  There is an inconsistency 
with Dr. B.S.'s notes as Dr. C.S. refers to a "1982 MRI 
normal brain" while Dr. B.S. stated that MRI scans were not 
available even in 1984.  Likely, Dr. C.S.'s notes were 
derived from information provided by the Veteran.  

Regardless of the type of test performed in 1982 (MRI or 
something else), that there was a report of diagnostic test 
in 1982 is consistent with an onset of symptoms in 1981; just 
as reported in Dr. B.S.'s notes from 1984.  This tends to 
show that the onset of symptoms later attributed to multiple 
sclerosis was in 1981, more than 7 years after separation 
from service, providing highly probative evidence against 
this claim.  

In a June 1993 neurological consult, "J.H.", M.D. of the 
North Broward Neurological Institute reported a history of 
the Veteran's present illness, in pertinent part, as follows:  

[the Veteran] was otherwise in his usual 
state of excellent health until early 
1986 when he presented with progressive 
left hemibody numbness over a three to 
four day period.  He was hospitalized at 
the Holy Cross Hospital and was told that 
he had "multiple strokes".  He left the 
hospital and, over a time, had an 
approximate 90% improvement in his 
symptoms on the left side.  He was then 
well until five years later when he had a 
similar attack of left hemibody numbness 
and weakness as well as loss of balance.  
He was first seen by Dr. [B.S.], at that 
time, who performed a lumbar puncture 
which . . . was consistent with multiple 
sclerosis . . . the patient improved 
about 90 percent again from this episode 
but then in 1991 had an episode of 
weakness and numbness on his right side 
associated with difficulty with his 
speech and walking.  

This letter provides dates inconsistent with those listed in 
the evidence from Dr. B.S. and Dr. S.C.  Dr. J.H. reported 
that the Veteran was first seen in early 1986 for left 
hemibody numbness at Holy Cross Hospital and diagnosed with 
strokes.  He then states that five years later he had a 
similar attack and was treated by Dr. B.S., including a 
lumbar puncture.  This would place the date of the lumbar 
puncture in 1991.  

From Dr. B.S.'s notes, dated from January to March 1984, it 
is clear that the lumbar puncture occurred in 1984.  Applying 
Dr. J.H.'s approximate 5 year delay from a hospital admission 
to the lumbar puncture places the hospital admission in 1979, 
within the 7 year presumptive period.  

The problem with this line of analysis is that it is based on 
a report that is obviously inaccurate as to dates.  As Dr. 
J.H.'s report incorrectly lists the date of the spinal 
puncture as 1991, the Board finds that the report cannot be 
afforded any weight as to the dates reported.  

In a July 1993 clinical note, Dr. B.S. reported that the 
Veteran was last seen two years earlier and that he returned 
on the date of the note reporting that he had undergone 
testing at the North Borward "clinic".  Dr. B.S. stated: 
"According to his description, this was for some urologic 
testing."  

The importance of this note is twofold.  First, it provides a 
date for when the Veteran sought treatment at a North Broward 
medical facility.  Second, from Dr. B.S.'s note, it is clear 
that Dr. B.S. did not refer the Veteran to the North Broward 
clinic as he placed quotation marks around the word clinic 
and referred to the testing in terms that show that he 
obtained the information about the North Broward treatment 
from the Veteran.  

Later, during the September 2005 hearing, the Veteran would 
testify that Dr. B.S. had referred him to North Broward in 
1979.  Hearing transcript at 16.  That testimony does not 
agree with these notes.  It is unlikely that Dr. B.S. would 
refer to North Broward "clinic" if he had previously 
referred the Veteran to a North Broward medical facility for 
testing.  The Board finds Dr. B.S.'s July 1993 note more 
probative as to any connection between Dr. B.S., this 
Veteran, and North Broward Medical facilities.  

The Board finds that this discrepancy tends to show the 
unreliability of the Veteran's historical recall, undermining 
his claim.  

In any event, beyond the complexity of the issue above, what 
is highly probative is that in 1984 the Veteran did not 
report to Dr. B.S. that he has neurological symptoms in 1979, 
or for that matter, in 1975.  Rather, he reported that he had 
been involved in a motor vehicle accident in 1981 and Dr. 
B.S. noted that there was no clear diagnosis at that time.  A 
report of symptoms from 1981, again, places the first 
symptoms later attributed to multiple sclerosis outside of 
the 7 year presumptive period, providing evidence against 
this claim.  

Additionally, Dr. B.S.'s 1984 notes support a finding that 
January - March 1984 was the first time that Dr. B.S. had 
considered a diagnosis of multiple sclerosis.  There is no 
indication from these notes, or any other notes from Dr. 
B.S., that he had previously treated the Veteran for 
neurological symptoms.  

Given that the earlier evidence, from both Dr. B.S. and from 
Dr. C.S., tends to show onset of symptoms in 1981, the Board 
finds these reports highly probative as to the date of the 
first onset of symptoms later attributed to multiple 
sclerosis.  These reports were recorded much earlier than the 
statements submitted by the Veteran and others attesting to 
onset of symptoms earlier than 1981 and are thus subject to 
less of the damaging effects of time on memory.  Cf. Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

Associated with the claims file is evidence from the 
Veteran's claim for SSA disability benefits.  Most of the 
evidence obtained was already of record and has been 
discussed.  The evidence that was not of record does not 
predate 1994.  Of this evidence, the only reference to dates 
prior to 1981 is the Veteran's statement, dated in May 1995, 
that he was an inpatient at Holy Cross Hospital "sometime 
1979 or '80" for "apprx.: 1 week" and that the reason was 
"I can't recall why I went in but they though I had suffered 
a stroke, in fact, several strokes."  As to the type of 
treatment received, the Veteran provided "I can't recall."  

This May 1995 statement is the earliest mention of neurologic 
symptoms with onset prior to 1984.  

The Board finds the Veteran's statement from May 1995 too 
unreliable and vague to be probative of a date of 
hospitalization for symptoms of multiple sclerosis prior to 
1981.  Furthermore, the Veteran's statements as to why he 
allegedly presented at Holy Cross Hospital and the testing 
and diagnoses provided are inconsistent with his other 
statements, which tends to show that his statements made from 
1995 forward are sometimes unreliable.  Also probative is 
that the Veteran, even in 1995, shows by his statement that 
his memory as to events from 15 years earlier is unclear.  
This tends to show the eroding effects of time on accurate 
recollection of past events.  Statements offered by the 
Veteran and others, since he filed his claim, as to multiple 
sclerosis symptom onset come even later than 1995 and hence 
are not particularly dependable as to dates of onset of the 
symptoms.  

In a letter received in July 2002, the Veteran stated that he 
was admitted to Holy Cross Hospital in 1975 for symptoms of 
numbness of his legs.  He reported that blood tests and 
coordination tests were conducted and "it was not confirmed 
but suggested that I either had had a stroke or that it could 
be Multiple Sclerosis."  During the September 2005 hearing, 
however, the Veteran testified that he was never diagnosed 
with regard to symptoms in the 1970's.  Hearing transcript at 
12.  He reported that the symptoms, primarily leg numbness, 
continued on a regular basis and interfered with his 
employment.  Id. at 13.  He also testified that the 
clinicians preformed needle testing during his 
hospitalization in response to his reports of numbness in his 
legs.  Id. at 9.  

The confused nature of his and others reports of 
hospitalizations at Holy Cross Hospital, understandable given 
the passage of time, is too unreliable to find that he had 
symptoms of multiple sclerosis prior to 1981.  This is all 
the more true given his reports throughout the 1980's and up 
to 1995, which were made in pursuit of treatment for multiple 
sclerosis, are absent for any mention of hospitalization or 
symptoms prior to 1981.  

Received in June 2002 were letters from three persons who 
assert that they have known the Veteran for some time.  
"D.W." wrote as follows:

I have been a friend of [the Veteran] 
since the early 1970's.  For a brief time 
we were also roommates.  I recall in 
1974-1975, [the Veteran] was in Holy 
Cross Hospital for several weeks.  The 
doctors originally though he had had a 
stroke.  They later found out he didn't.  
I'm sorry I don't recall the exact dates, 
or the final outcome of that stay in the 
hospital, but as I said earlier I 
definitely recall him being in the 
hospital.  

In a letter dated in March 2002, "A.H." wrote as follows:  

To the best of my recollection it was the 
spring of 1975 when my friend [the 
Veteran] invited me to Florida to help 
him with his fireworks business.  While 
there he became ill and was admitted to 
the Holy Cross Hospital on N. Federal 
Hwy. in Ft. Lauderdale.  He was diagnosed 
with a stroke and was under treatment for 
several weeks.  Again in 1979 [the 
Veteran] became ill with the same 
symptoms.  When he went to the hospital 
they suggested he see Dr. [B.S.] who 
diagnosed him with Multiple Sclerosis at 
that time.  

"D.U." wrote in a handwritten letter, as follows:  

I have been a close friend of [the 
Veteran] since 1973.  I lived in triplex 
next door during 1974-1975 During this 
year I remember him being in the Holy 
Cross Hospital for a few week They 
weren't sure if he had a stroke at that  
or not.  Later they concluded he but I'm 
not sure of the outcome.  

In a typewritten May 2002 letter, D.U. wrote as follows:  

I [D.U.] have been a very close friend of 
[the Veteran] since 1973.  I lived next 
door to [the Veteran] from 1974 through 
1975.  during that year I recall that 
[the Veteran] was admitted to Holy Cross 
Hospital for about two weeks because he 
was experiencing numbness in his legs.  I 
know that several tests were run but do 
not remember if there was ever a 
determination as to what the problem was.  

The Board finds that these letters conflict with each other 
and with the records from Dr. B.S.  

For example, A.H. reports that he thinks the Veteran became 
ill and was admitted to Holy Cross Hospital in 1975 and that 
in 1979 he again went to the hospital, was seen by Dr. B.S., 
and diagnosed with multiple sclerosis at that time.  However, 
from the records dated in 1984, it is clear that Dr. B.S. saw 
the Veteran not in 1979 but in 1984 and it was in 1984 that 
he was diagnosed.  

Taking the several year difference between onset of symptoms 
and diagnosis of multiple sclerosis referred to in A.H.'s 
letter (from 1975 to 1979) and applying that time to what is 
most probative of the first diagnosis 1984, essentially 
agrees with the Dr. B.S.'s notes reporting 1981 as when the 
Veteran first noticed neurological symptoms later attributed 
to multiple sclerosis.  

A.H.'s letter also disagrees with testimony provided by the 
Veteran in the September 2005 hearing.  In that hearing, the 
Veteran testified to the effect that he was hospitalized for 
neurological problems prior to engaging in the fireworks 
business.  Hearing transcript at 9.  Yet A.H.'s letter 
indicates the opposite.  

D.U. and D.W.'s letters are also problematic.  First, they 
report events that allegedly occurred over one quarter of a 
century earlier than the letters.  This alone, without 
support from some contemporaneous documentation, makes 
suspect the dates alleged, simply due to the effects of time 
on memory.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(2006) (explaining that it is within the Board's discretion 
to weigh evidence, including assigning only slight probative 
value to lay statements based on a significant time delay 
between the observed behavior and when the statements were 
written).  

Second, D.U. and D.W. reported events that it is highly 
unlikely that they witnessed, such as the diagnostic tests 
performed and the clinician's findings.  As such, those 
statements are not competent evidence.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994)

Obviously the Veteran contacted the individuals who provided 
these accounts and this necessarily would involve discussion 
of the events alleged to have occurred decades prior to the 
letters, thus raising the question of contamination of the 
witnesses' memories.  This contamination is evident from 
A.H.'s letter reporting by name the physician to whom the 
Veteran was referred, according to A.H., in 1979.  The Board 
finds it highly unlikely that A.H. remembered Dr. B.S.'s name 
from decades ago.  Much more likely is that A.H.'s memory of 
Dr. B.S. by name comes from interaction with the Veteran 
contemporaneous to the 2002 letter.  It follows that A.H. 
does not accurately remember the dates of onset of the 
Veteran's symptoms or hospitalization and referral to Dr. 
B.S.  

In short, all that can be taken of value from these letters 
is that which D.W. stated in the last sentence of his letter:  
"I definitely recall him being in the hospital."  

In the July 2002 letter referred to above, the Veteran stated 
that he suffered an attack of numbness of all of his limbs in 
1979, went to North Ridge Hospital and was referred to Dr. 
B.S. a neurosurgeon associated with North Ridge Hospital.  He 
reported that at this time it was confirmed that he suffered 
from multiple sclerosis.  

Again, clear from Dr. B.S.'s dated notes, he first saw the 
Veteran in 1984, not in 1979, fundamentally undermining the 
Veteran's contentions.  As between the notes dated in 1984 
and the Veteran's recollection in 2002, the Board finds the 
contemporaneous notes more probative because, unlike the 
Veteran's memory, those notes have not suffered from the 
effects of time.  

The most reasonable interpretation of this evidence, as it is 
consistent with the dated records from Dr. B.S., is that the 
Veteran had some neurological symptoms in 1981, was seen by a 
neurologist, the diagnosis was inconclusive, and he was again 
seen in 1984 at which time he was first diagnosed with 
multiple sclerosis.  

There is no evidence of record from Holy Cross Hospital or 
evidence of an admission at North Broward Hospital.  In a 
June 2002 letter, the Veteran stated that "[u]pon my request 
for any records that would confirm this claim personnel at 
Holy Cross Hospital told me that the record no longer existed 
from 1975."  During the September 2005 hearing, R.S., who 
reported that he had been the Veteran's attorney for years, 
testified that he had taken a signed authorization for 
release of medical information to North Broward Hospital and 
to Holy Cross Hospital but was told by hospital personnel in 
the respective records departments that records from 25 years 
earlier were not retained and were not available.  Hearing 
transcript at 11.  

This lack of any evidence from North Broward Hospital and 
Holy Cross Hospital, either obtainable from those hospitals 
or in the possession of the Veteran, does not aid his claim.  
The Board points this out not to imply that statements made 
after the fact must be supported by medical evidence 
contemporaneous to the alleged facts.  The Court of Appeals 
for the Federal Circuit (Federal Circuit) has explained that 
lay statements cannot be deemed incredible based solely on 
the absence of confirmatory clinical records.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (2006).  The Federal 
Circuit also provided, however, that "the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence."  

In this case, the lack of contemporaneous records, taken with 
the Veteran's statements and those sometime inconsistent 
statements of his witnesses, weigh against the reliability of 
those statements.   

Also weighing against these lay statements is the year, 1981, 
that the Veteran reported as onset of his symptoms at the 
time that he was seeking treatment.  The Board finds that 
report more probative of when he first noticed symptoms later 
attributed to multiple sclerosis occurred than the later 
recollections of the Veteran and his witnesses of earlier 
dates.  As stated above, the reports made to Dr. B.S. in 
1984, a reflected by the recorded medical history, were made 
in the pursuit of medical treatment and are therefore are 
found by the Board to be highly reliable.  The dates reported 
by the Veteran made in the context of seeking medical 
treatment do not mention onset of symptoms prior to 1981.  

The nature of the letters from D.U., D.W., and A.H. shows 
that these individuals' memories of when the Veteran began 
having neurologic symptoms are not reliable.  All dated 
evidence - the notes from Dr. B.S. and Dr. C.S. in 
particular, place the time frame for initial neurological 
symptoms to the point of first diagnosis of multiple 
sclerosis as 1981 to 1984, respectively.  As this time frame 
is supported by contemporaneous records, the Board finds this 
evidence more probative than a time frame of 1975 - 1979 
which is unsupported by any contemporaneously dated evidence 
and is evidenced only by reports made at the earliest in May 
1995.  

During the September 2005 Board hearing the Veteran and 
several witnesses testified as to events allegedly occurring 
many years ago.  The Veteran testified that he believes that 
he was hospitalized in 1974 at Holy Cross Hospital.  Hearing 
transcript at 7.  He also testified that he was hospitalized 
in 1979 at Broward Medical Center.  Id.  He testified that 
prior to the Holy Cross hospitalization he would "be walking 
along and all of a sudden I'd lose my balance and fall down 
and that's why I went to the hospital."  Id. at 8.  He 
stated that at that time, which he endorsed as 1973 or 1975, 
he suffered from walking, stumbling, and numbness.  Id.  He 
reported that he did not remember what the physicians 
diagnosed.  Id. at 10.  

Again, this testimony is unbelievable given that he did not 
report such dramatic symptoms to anyone when he was seeking 
treatment due to symptoms of numbness in 1984.

The Veteran testified to the effect that he was never 
diagnosed with regard to his symptoms in the 1970's.  Id at 
12.  He reported that the symptoms, primarily leg numbness, 
continued and interfered with his employment.  Id at 13.  He 
further testified that this happened on a fairly regular 
basis.  Id.  He testified that he was hospitalized at Broward 
Hospital in 1979 for numbness of his legs and that clinicians 
at that hospital also conducted tests but he knew of no 
results of the tests.  Id at 14. 

The Veteran testified that he had seen Dr. B.S. prior to 
1984, endorsing his representative's statement that the 
earlier visit or visits occurred in 1979-80.  Id. at 14-15.  
He also testified that he had seen Dr. B.S. prior to his the 
alleged hospitalization at Broward hospital in 1979.  Id at 
16.  He stated that Dr. B.S. had then sent him to Broward 
Hospital, endorsing that this occurred in 1979.  Id.  

Given Dr. B.S.'s records, dated in 1984, the Board finds this 
account not believable.  From Dr. B's 1984 notes it is 
reasonable to assume that Dr. B.S. had not treated the 
Veteran prior to 1984.  Dr. B.S. reported the Veteran's 
previous treatment following the 1981 accident as "seen by a 
neurologist and also an ophthalmologist, apparently."  If 
Dr. B.S. had been the neurologist who treated the Veteran 
following the 1981 accident, he surely would not have 
referred to the Veteran's treatment in this manner but would 
merely have stated that he had seen the Veteran previously.  
Had Dr. B.S. treated the Veteran prior to 1984 it is highly 
unlikely that he would have never mentioned such treatment in 
any of his notes.  Also obvious from those records is that 
the Veteran was referred to Dr. B.S. from the North Ridge 
hospital after presenting with complaints of left upper 
extremity numbness.  The only mention of treatment at North 
Broward is many years later when the Veteran reported to Dr. 
B.S. that he had been seen at North Broward.  The Veteran has 
confused the dates of his initial treatment by Dr. B.S.  

The hospital to which Dr. B.S. referred the Veteran, as shown 
in Dr. B.S.'s contemporaneously created records, was North 
Ridge Hospital, not North Broward, and the date of that 
referral was January 1984, not 1979.  As stated above, these 
contemporaneously created records are more probative than the 
Veteran's recollections from years after the fact.  The 
Veteran's testimony regarding these matters shows that he is 
not a reliable historian.  

The Veteran's representative referred to the 1981 automobile 
accident that Dr. B.S. had reported in his notes, asking the 
Veteran if he was "in some sort of an automobile accident at 
a point in time there."  Id. at 18.  The Veteran replied 
"Probably."  Id.  The Veteran's former spouse, testified 
that the Veteran was involved in an accident on the way to 
work."  Id.  She testified that she remembered little about 
the accident other than she was surprised that the Veteran 
was walking because the car was badly damaged.  Id. at 19.  
When asked if the Veteran complained of numbness at that 
time, she testified that he had always complained of 
numbness.  Id.  She testified that she did not remember if he 
had any medical treatment at that time.  Id.  The Veteran 
again testified that he did not remember the accident.  Id. 
at 20.  

It is highly likely that the 1981 accident occurred as the 
Veteran reported such to Dr. B.S. in 1984.  It is telling 
that in 2005 the Veteran could not remember if he had an 
accident in 1981.  It is not believable that the Veteran 
could not remember the occurrence of a car accident, but 
could remember that his onset of symptoms later attributed to 
multiple sclerosis began in 1975 and that he was diagnosed in 
1979, as opposed to an onset of symptoms in 1981 with 
diagnosis in 1984.  

The Veteran's former spouse also testified that she met the 
Veteran in December 1979 later married the Veteran, at some 
point after the automobile accident, and was married to the 
veteran for 4 years.  Id. at 22.  

In this regard, the Board notes that the Veteran indicated in 
his claim for benefits that he married S.F. in 1982 and was 
divorced in 1986.  She testified that she recalls that the 
Veteran had problems with numbness but that the doctors did 
not know what caused the symptoms.  Id. at 22.  Her report 
that she could not remember if he had any treatment with 
regard to the 1981 accident tends to show the effects of time 
on her memory.  Her testimony that he always had numbness is 
far too vague to place the date of onset of symptoms later 
attributed to multiple sclerosis as prior to 1981.  

The Veteran's sister testified that she knew that he was 
hospitalized in 1975 and 1979.  Id at 23.  When asked if she 
visited the Veteran during the alleged 1975 and 1979 
hospitalizations, she testified "Yes, I don't think I did in 
'79 'cause I was married, had a child and everything but I 
did in '75 with my mom and dad, all of us went in the car I 
remember my two brothers and myself.  Id. at 23.  

When asked if she remembered any details regarding the 
alleged Holy Cross hospitalization, the Veteran's sister 
testified that she did not, that she was young and only 
remembered that she had to go visit the Veteran.  Id.  When 
asked about the 1979 alleged hospitalization, she testified 
as follows:  "No I went to - no, in '79 I didn't see him in 
'79.  I knew he was there.  I think I might have sent him 
flowers or something I don't know but I didn't go see him 
because I had a 2-year old child at the time and I was 
working and I don't think I saw him."  Id at 25.  

Also testifying during that hearing was the Veteran's uncle, 
"M.M."  In argument dated in February 2010, the Veteran's 
representative argued that in the now vacated Board decision, 
"[t]he Board failed to discuss the recollections of M.M. 
which the appellant considers relevant.  M.M. recalled that 
the appellant was always rubbing his hands and complaining of 
numbness in his hands and feet during the period of 1978-
79."  February 2010 Informal Brief at 4.  In that document 
the Veteran's representative also stated "[s]till, BVA 
failed to offer any indictment of the recollections of M.M. 
describing the veteran's complaints of hand and foot numbing 
during the presumptive period."  

As stated in the now vacated decision, the Veteran's uncle, 
"M.M." testified that he worked with the Veteran and his 
father "in '78 - '79, I'm not really sure, possibly in the 
late seventies though."  Id at 27.  He testified that the 
Veteran complained of cold and numb hands.  Id.  The 
Veteran's uncle also testified that this was '78 or '79, 
explaining that he, the Veteran's uncle, had surgery in 1979 
and did not work for a year and a half.  Id.  He testified 
that the Veteran complained of numbness in his hands and 
legs.  Id.  As to the hospitalizations, the Veteran's uncle 
testified that he was not clear because the alleged 1974 or 
1975 hospitalization was prior to his work with the Veteran 
and that he may have been in the hospital himself in 1979.  
Id. at 28.  

The recollections expressed by these witnesses are vague and 
unsure.  Each witness has more or less qualified their 
testimony and provided evidence that their recollections are 
clouded by the effects of time.  For example, the Veteran 
could not remember the 1981 automobile accident that he 
reported to Dr. B.S. in 1984 and that his former spouse 
alleges occurred, his former spouse could not remember if the 
Veteran had any medical treatment at the time of the 
accident, and his sister does not remember if she saw the 
Veteran during one of his hospitalizations, stating "I was 
working and I don't think I saw him."  Similarly, she 
testified that she was young when the Veteran was first 
hospitalized and remembered no details of the 
hospitalization.  

As also stated in the now vacated decision, the Veteran's 
uncle, M.M., stated that he was not sure of when he worked 
with the Veteran, "possibly in the late seventies".  It was 
this work with the Veteran that M.M. used as a reference as 
to the timing of Veteran's hospitalization and reports of 
symptoms.  

Although the Board would not choose the word "indictment", 
as has the Veteran's representative, in characterizing the 
Veteran's uncle's statement, the Board is well aware of its 
duty to explain its evaluation of evidence potentially 
favorable to the Veteran.  As the Board has already stated, 
M.M. testified in referring to the Veteran "I was employed 
by his father and his father and him in '78-79, I'm not 
really sure, possibly the late seventies though."  Hearing 
transcript at 27.  He also testified that that 

I am not real clear on that because the 
one in '74 or '75 is before me and the 
one in '79 I might have been in the 
hospital too, I don't remember that time.  
It wasn't - - I just remember - - I know 
it was in '78 because it was before I had 
my surgery that he was always complaining 
about his hands being just numb."  

Id at 28.  

It is clear to the Board that M.M. does not have an accurate 
recollection of when he was employed by the Veteran's father 
and worked with the Veteran or other events that occurred 
decades ago.  Although he has reported that this was in 1978-
79, in the same sentence he indicated that this was merely a 
possibility.  He followed this with a clear demonstration of 
uncertainty regarding the years 1974, 1975, and 1979.  Taken 
into consideration by the Board is that M.M. stated "I know 
it was in '78 because it was before I had my surgery" but in 
the context of his entire testimony it is clear that his 
memory of those events and that time is far too vague to 
place much reliance upon.  Hence the Board assigns little 
weight to the recollections because, as the time between the 
Veteran's separation from service and manifestation of 
multiple sclerosis is the central issue in this case, M.M.'s 
uncertainty as to when he worked with the Veteran is 
important.  

These recollections are thus too unreliable as to the dates 
of onset of symptoms and of treatment to be afforded any 
significant probative weight.  Although the witnesses, 
including the Veteran, recall hospitalizations and symptoms, 
whether these occurred in 1975 and 1979 as opposed to 1981 
and 1984 is more a matter of speculation on their part than 
remembered fact.  

After considering all of this evidence, the Board finds that 
the most probative evidence of record shows that the Veteran 
first experienced neurologic symptoms in 1981 and was first 
treated by Dr. B.S. in 1984 at which time he was diagnosed 
with multiple sclerosis.  The Board finds that the Veteran 
did not have neurologic symptoms prior to 1981.  The 
testimony and statement offered in support of the Veteran's 
claim are most reasonably viewed as translating an actual 
time frame of 1981 - 1984 back to 1975 - 1979 in an effort to 
assist the Veteran with his case before the VA as far as 
onset of symptoms and first diagnosis of multiple sclerosis.  
The post-service treatment records provide highly probative 
evidence against such a finding by the Board, providing 
particularly negative evidence against this claim. 

In July 2009, the Veteran submitted additional argument and 
evidence.  This included several pages from Merritt's 
Textbook of Neurology, Eighth Edition, pages from Cecil's 
Textbook of Medicine, 20th Edition, and from the MERCK 
manual, 17th Edition.  Also submitted was a July 2008 letter 
from the Board addressed to a VA physician requesting a 
medical opinion with regard to a veteran other than the 
appellant, a September 2008 letter from D.C., M.D. providing 
a medical opinion with regard to a veteran other than the 
appellant, and an undated letter from D.G., M.D., also 
providing a medical opinion with regard to a veteran other 
than the appellant.  Also submitted were copies of two Board 
decisions involving veterans other than the appellant.

The medical treatise evidence is not probative of when this 
Veteran began experiencing symptoms of multiple sclerosis.  
The evidence submitted that addresses veterans other than 
this Veteran is not probative of when multiple sclerosis 
manifested for the first time in this Veteran, because that 
evidence involves different veterans and different facts.  

To the extent that the medical opinions provided with regard 
to other veterans' claims include general explanations 
involving multiple sclerosis, those explanations are not 
probative of when multiple sclerosis manifested in this 
Veteran.  For example, Dr. D.G. states that "our ability to 
pinpoint disease onset is necessarily imprecise in all cases.  
The most we can really say is that the disease began either 
at the time of the first clinical event or sometime prior to 
this."  Following this line of reasoning, there would be no 
seven year presumptive period for multiple sclerosis.  
Rather, the period would be the lifetime of the claimant 
because it could always be said that the disease began at the 
time of the first clinical event or sometime prior to this.  

VA's regulation for presumptive service connection for 
multiple sclerosis sets a seven year period.  38 C.F.R. 
§ 3.307(a)(3).  Rules of statutory interpretation apply to 
interpretation of agency regulations.  Roberto  v. Dep't of 
the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  "Statutory 
interpretation begins with the language of the statute, the 
plain meaning of which we derive from its text and 
structure."  McEntee v. Merit Sys. Prot. Bd., 404 F.3d 1320, 
1328 (Fed. Cir. 2005).

The Board finds that the plain and unambiguous meaning of a 
statute prevails in the absence of clearly expressed 
legislative intent to the contrary.  See Mansell v. Mansell, 
490 U.S. 581, 592, 109 S.Ct. 2023, 2030, 104 L.Ed.2d 675 
(1989).  If there is no ambiguity, interpretation of a 
regulation ends with its plain meaning.  Id.  A reading of 
the regulation that allows for presumptive service connection 
regardless of when the symptoms are first experienced is 
contrary to the plain language of the regulation.  The 
regulatory language is unambiguous.  

Furthermore, following a line of reasoning that would allow 
for a grant of multiple sclerosis, where the evidence is not 
at least in equipoise that symptoms occurred within the seven 
year period, on the basis that the disease began prior to the 
first clinical event would render the regulatory language 
specifying a seven year presumptive period superfluous.  An 
interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  

In medical evaluation report, dated October 2008, Dr. C.B. 
offered his opinion with regard to the Veteran's multiple 
sclerosis.  Dr. C.B. reported that he had reviewed the 
Veteran's claims file.  He also reported his credentials and 
recited a list of facts.  As a rationale Dr. C.B. provided 
that the 1989 MRI suggested a demyelination process that had 
been ongoing for some time.  He reported that this was 
consistent with lay statements concerning symptoms in the 
1970's (a "fact" which the Board has rejected, making the 
opinion of this doctor less probative because it relies on 
facts that the Board has rejected).  

Dr. C.B.'s opinion is stated as follows (under a heading of 
"Rationale"):

The number and dispersion of the lesions 
demonstrated on MRI of April 1989 
suggests the demyelination process had 
been ongoing for some time prior to the 
study as it is well known tha[t] these 
lesions evolve (wax and wane) with a 4 
week periodicity.  With each exacerbation 
of MS MRI documented lesions formed in 
the affected areas and show up as 
essentially T-2 scars.  The lesions may 
subsequently increase in size or may form 
in new areas.  Plaques may appear in 
areas previously affected.  The locations 
and extent of the lesions shown in 1989 
is consistent with the numerous lay and 
personal statements concerning symptoms 
in the 1970's.  

MS often present initially as 
numbing/incoordination of one or more 
limbs, MERCK, Cecil's, Merritt's.  It is 
often true that MS patients do not 
initially seek care for their symptoms 
which present mildly and episodically at 
first.  In fact this patient was 
initially worked up for stroke but the 
imaging studies in way (sic) support 
stroke.  The patient is not aware of 
diagnosis or of the symptoms associated 
with MS.  Often it is only after the 
diagnosis is made that the patient 
recalls symptoms that in retrospect, gain 
in significance.  For this reason, I 
wouldn't expect a contemporaneous record 
to always document such symptoms.  A lack 
of complaints of MS symptoms in the prior 
records of care is not uncommon because 
the symptoms are often transient in 
nature and the patient is not concerned 
about them because they resolve quickly.  

The history given by the patient and his 
witnesses in 2002 describing complaints 
in the 1970's of numbing in the hands and 
legs, gait disturbance, and 
hospitalization for an unknown illness 
are appropriate for a patient who had 
experienced MS at (sic) the 70's as MRI 
technology was first clinically available 
in 1986.  Because the most current 
treatment records provide no alternative 
diagnosis to explain the neurological 
symptoms; i.e. stroke, peripheral 
neuropathy, radiculopathy, the currently 
diagnosed MS is the likely cause of the 
symptoms the veteran was experiencing in 
the 1970's.  Because the veteran is 
currently diagnosed with MS, MS becomes 
the very likely etiology of his symptoms 
presenting in the 1970's.  

In my opinion, the veteran was 
experiencing symptoms of MS in the 1970's 
as documented by numerous lay statements. 

This opinion depends entirely on the reliability of the 
reports of the Veteran and those who have either testified or 
otherwise provided statements regarding onset of symptoms 
prior to May 1980.  As explained above, the Board finds more 
probative as to the date of onset of neurological symptoms 
later attributed to multiple sclerosis those records created 
contemporaneous to when the Veteran sought treatment from Dr. 
B.S. in 1984.  Hence, Dr. C.B.'s opinion is of limited 
probative value because it rests on a faulty foundation, 
addressed above. 

To the extent that Dr. C.B. states that the April 1989 MRI 
results report lesions consistent with the numerous lay and 
personal statements concerning symptoms in the 1970's, he 
does not state that these results are not also consistent 
with symptoms occurring at, for example, a date in 1981.  
There is no evidence of record that an MRI conducted in April 
1989 would typically be so specific as to be able to show 
that MS manifested in any given patient in 1975 as opposed to 
1981.  While the locations and extent of the lesions may be 
consistent with symptoms in the 1970's, Dr. C.B.'s report 
does not state, nor has he provided any supporting 
documentation, that an MRI conducted in 1989 could accurately 
pinpoint the date of manifestation of multiple sclerosis as 
in 1975 as opposed to 1981, or that the extent and locations 
of the lesions are not also consistent with symptoms in the 
early 1980's.  

Furthermore, to the extent that Dr. C.B.'s statements can be 
read to include that multiple sclerosis may exist before a 
person realizes it, or before a person notices the symptoms 
later attributed to multiple sclerosis, cannot form the basis 
for a grant of service connection based on manifestation of a 
disease within a time frame specified by regulation.  This is 
equivalent to the statement provided in the September 2008 
letter from D.C., M.D., submitted with regard to a veteran 
other than this Veteran.  The Board has found that the 
preponderance of evidence in this case shows that prior to 
1981 this Veteran did not experience any symptoms later 
attributed to his multiple sclerosis.  To say that he may 
have had such symptoms, but had not noticed the symptoms, and 
thus should be granted service connection on the basis that 
the symptoms may have simply gone unnoticed cannot form the 
basis of a grant of service connection based on the seven 
year presumption.  As explained above, this effectively does 
away with the seven year presumptive period and is in 
conflict with the regulation.   

Not ignored by the Board is the argument presented by the 
Veteran's representative in the February 2010 Informal Brief, 
that the Board relied "on its own unsubstantiated medical 
conclusion to reject expert medical evidence" in its 
analysis regarding the timing of the Veteran's first report 
of neurologic symptoms; a type of violation referred to as a 
"Colvin violation" (from the case Colvin v. Derwinski, 1 
Vet. App. 171 (1991)).  The representative then referred to 
Dr. C.B.'s opinion that multiple sclerosis patients are 
typically unaware of how multiple sclerosis presents and only 
after a diagnosis recalls that he experienced symptoms in the 
past

The representative mischaracterizes the Board's analysis of 
the factual evidence of record as offering its own medical 
conclusion.  Regardless of whether some patients do, or do 
not, report symptoms later explained to them to be those of 
multiple sclerosis, the Board does not commit a Colvin 
violation by its analysis that the Veteran's failure to 
report the symptoms earlier is evidence that he did not have 
the symptoms.  In arriving at its analysis, the Board has 
considered Dr. C.B.'s statements, but it is within the realm 
of the Board in weighing factual evidence to find probative 
the Veteran's 1981 and 1984 first reports of symptoms as 
probative of a finding that he did not have the symptoms 
within the presumptive period, which had already run.  

As stated earlier in the instant decision, the treatment 
notes of record tend to show that the first evidence of 
neurologic symptoms was in 1981, following an automobile 
accident, with the next evidence in January 1984.  Again, if 
the Veteran had any earlier symptoms, as he has since 
alleged, it is highly likely that he would have reported such 
in the course of pursuing important treatment in 1984.  If he 
did not recall such problems in 1984, it is unlikely he had 
such problems at all.  

The complex nature of this case, of MS in general, and the 
impact this disability has had on the Veteran's life is not 
underestimated by the undersigned.  The nature and 
devastating impact this disability has had on the Veteran's 
life is catastrophic.  The critical question in this case is 
only whether this disability can be reasonably related (at 
least as likely as not) to a period of military service that 
ended 35 years ago.  In this case, the primary argument has 
not been that that this disability was actually caused by, or 
began in, service, or by anything the Veteran was exposed to 
during service, simply that the problem began within the 
seven year presumptive period, providing a basis to grant 
this claim in light of the presumptive seven year rule.  This 
argument, however, is a two-edged sword:  In order to use the 
rule to grant this claim, you need to meet the requirements 
of the rule, which states, once again:  

Multiple sclerosis will be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within seven years of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 
2002 & Supp. 2009); 38 C.F.R.  §§ 3.307, 3.309 (2009) 
(emphasis added).  

The problem with the doctor's (Dr. C.B.'s statements) 
argument is clear:  The Board has rejected any statement on a 
factual basis that the Veteran had any manifestation to a 
compensable degree within seven years of separation from 
service.  The Veteran did not have symptoms related to MS 
during this time and his statements to this effect, as well 
as the statements of others, have been rejected by the Board 
for reasons noted above.  As a result, the seven year 
presumption rule does not provide a basis to grant this 
claim.  As a result, the claim must fail even in light of the 
argument that multiple sclerosis may exist before a person 
realizes it, or before a person notices the symptoms later 
attributed to multiple sclerosis because such an 
opinion/argument does not provide a basis to use the seven 
year presumptive rule to grant this claim.    

The Board finds the preponderance of evidence to show that 
the first manifestation of the Veteran's multiple sclerosis 
occurred no earlier than 1981.  As this is outside of the 
seven year presumptive period and there is no evidence of 
onset of multiple sclerosis during service, the appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was partially satisfied by way 
of a letters sent to the Veteran in October 2001 and July 
2007.  The October 2001 letter informed the Veteran of the 
evidence required to substantiate the claim, including that 
service connection could be established based on the 
presumption that a chronic disease began during service.  
This letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  That letter was 
sent prior to the initial adjudication of this issue by the 
RO.  

The July 2007 letter provided the Veteran with notice as to 
how VA assigns effective dates and disability ratings in the 
event that service connection is established.  Although that 
letter was sent after the initial adjudication, the Veteran 
was afforded time to respond to that notice and the RO 
readjudicated the claim by issuance of a Supplemental 
Statement of the Case in July 2008, thus curing the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In the December 2006 Order, the Court explained that it was 
vacating the Board's October 2005 decision and remanding the 
matter to the Board because VA had not provided the Veteran 
with notice that his claim could be substantiated by 
submitting evidence demonstrating that his multiple sclerosis 
first manifested within seven years of discharge from active 
service.  In the June 2007 Remand from the Board to the RO 
via the AMC, the Board ordered that the AMC/RO send the 
Veteran a corrective VCAA notice letter.  However, the letter 
sent to the Veteran from the AMC did not mention the seven 
year presumptive period.  

Thus, the Court's Order was not complied with.  In 
determining what action is appropriate in this case, the 
Board has considered the wisdom of remanding the matter once 
again for the AMC/RO to issue a letter informing the Veteran 
of the 7 year presumptive period.  The important question is 
whether such a letter would serve any useful purpose at this 
point in light of the fact that the Veteran clearly is aware 
of this seven year presumptive period.   

A copy of the June 2007 Remand was sent to the Veteran from 
the Board that same month.  In the first paragraph explaining 
why a remand was necessary, the Board stated 

In this case, the veteran alleges that he 
manifested symptoms of MS within the 
seven-year period after discharge from 
service, such that he is entitled to 
presumptive service connection for MS.  
The veteran was discharged in May 1973.  
Therefore, there must be evidence that MS 
was manifest to a compensable degree by 
May 1980 in order to establish service 
connection.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Although the intended purpose of the June 2007 Remand was for 
the AMC/RO to provide a notice letter to the Veteran to 
inform him that he could establish service connection for 
multiple sclerosis by showing that the disease manifested 
within seven years of separation from active service, the 
Remand itself accomplished this purpose as indicated above.  

Although this does not constitute compliance with the June 
2007 Remand, the June 2007 Remand arguably does satisfy the 
purpose of the Court's December 2006 Order.  Since that June 
2007 Remand, the Veteran has submitted evidence that 
indicates that he is aware of the seven year presumptive 
period, specifically, the medical opinion rendered by Dr. 
C.B. in which the physician referred to the time frame of May 
1973 to May 1980.  

Important for this case, the Board finds that the Veteran was 
clearly aware of the seven year presumptive period well 
before the Court's December 2006 Order.  At the hearing held 
before the Board in September 2005, the Veteran's own 
representative cited this regulation in front of the Veteran.  
Transcript at page two.  Based on the totality of facts in 
this case, the Board finds no rational basis to remand this 
case yet again to provide notice to the Veteran of a rule the 
Veteran is clearly aware.  The Board finds no doubt at all 
that the Veteran and his representative have been provided 
adequate notice of this rule.  

Even if there remains a technical defect in VCAA notice, the 
Board does not believe that, under the facts of this case, 
such defect justifies delaying adjudication of this case for 
yet another remand.  Rather, such delay for corrective notice 
is required only if the defects in notice have been 
prejudicial to the Veteran.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009).  In Shinseki v. Sanders, the Supreme Court 
explained that determining whether an error is harmless: 

are various, potentially involving, among 
other case-specific factors, an 
estimation of the likelihood that the 
result would have been different, an 
awareness of what body (jury, lower 
court, administrative agency) has the 
authority to reach that result, a 
consideration of the error's likely 
effects on the perceived fairness, 
integrity, or public reputation of 
judicial proceedings, and a hesitancy to 
generalize too broadly about particular 
kinds of errors when the specific factual 
circumstances in which the error arises 
may well make all the difference  
Id. at 1707.  

Here, the Veteran was informed of the seven year presumptive 
period via the Board's June 2007 Remand, and, following that 
Remand, he provided a statement in August 2008 that he had no 
other evidence or information to submit.  In the August 2009 
Supplemental Statement of the Case, he was again informed of 
the seven year presumptive period for establishing service 
connection for multiple sclerosis.  His testimony and that of 
his witnesses during the October 2005 hearing was 
concentrated on showing that he experienced symptoms of 
multiple sclerosis within the seven year presumptive period.  
The medical opinion rendered by Dr. C.B. referenced the 
period between May 1973 and May 1980 as significant.  Given 
all of this evidence, taken together, the Board does not 
believe that any prejudice has resulted to the Veteran 
because of VA's failure to send him a separate letter 
specifically informing him of that the presumptive period for 
establishing service connection for multiple sclerosis is 
seven years.  

In light of the above, the Board makes the following factual 
finding:  The duty to assist has been met as the VA has 
substantially complied with previous remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for VA benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here, VA has not afforded the Veteran a VA examination or 
obtained a medical opinion.  VA has no duty to do so in this 
case because the evidence does not establish that the 
Veteran's multiple sclerosis had onset during service or 
manifested within the seven year presumptive period.  In this 
case, the question of whether the Veteran's multiple 
sclerosis manifested within a seven year period depends on a 
weighing of the probative value of the Veteran's statements 
and those of the persons who have provided letters and 
testimony on his behalf along with the evidence found in 
treatment records over the years between the first mention of 
multiple sclerosis and the present.  The Board simply finds 
that the preponderance of the evidence shows that the 
Veteran's symptoms did not occur prior to 1981 and that 
multiple sclerosis was not diagnosed prior to 1984.  Asking a 
medical professional for an opinion would amount to no more 
than asking the medical professional to speculate as to when 
the Veteran's multiple sclerosis may have manifested.  Such 
speculation would not aid the Board in deciding this case.  
38 C.F.R. § 3.102 (providing that reasonable doubt is to be 
resolved in favor of the claimant but such reasonable doubt 
is not doubt based on pure speculation or remote 
possibility).  The Board finds that obtaining a medical 
opinion would place the doctor in the role of fact finder.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  Either submitted by the 
Veteran or through the assistance of VA, are records of 
treatment by "C.S.", M.D., "B.S.", M.D. and "J.H." M.D.  
The Veteran also submitted medical treatise evidence and a 
medical opinion from "C.B.", M.D.  In July 2009, the RO 
obtained records of the Veteran's claim for Social Security 
Administration (SSA) disability benefits.  In September 2005, 
the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran and one of his witnesses, 
R.S., testified that records of other treatment were not 
available.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The Board's decision of September 21, 2009 is hereby vacated.  

The appeal as to entitlement to service connection for 
multiple sclerosis is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


